Citation Nr: 1421126	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  09-26 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1988.  He died in August 2012 and his widow has been substituted as the appellant.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and July 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In October 2011 the Board, in consideration of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claim for benefits based on posttraumatic stress disorder encompassed benefits based on other psychiatric disabilities), labeled the claim as one for an acquired psychiatric disability, which will include any and all psychiatric diagnoses shown in the claims file.  Thereafter in an October 2011 decision, the Board denied the appeal.

The Veteran appealed the Board's October 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In an Order dated in April 2012, the Court granted a Joint Motion for Remand (JMR) by the Veteran and VA General Counsel, which was incorporated by reference, to vacate the Board's decision and remand the case for readjudication in accordance with the JMR.  

In March 2013, the Board dismissed the claim due to the death of the Veteran.

Subsequently, the appellant was substituted as the claimant for the purposes of all claims that were pending at the date of the Veteran's death.  Thus, this is a case governed by 38 U.S.C.A. § 5121A as to a party substituted for the deceased service person.  The Director of the VA's Compensation and Pension Service issued in August 2010 a Fast Letter, providing guidance on processing claims involving substitution of parties and noting specifically that, unlike accrued benefits claims, where an eligible party is substituted, the record is not closed on the date of death of the original claimant, but remains open for the submission and development of any pertinent additional evidence.  See Fast Letter 10-30 (Revised, April 3, 2013).  

Thereafter, in September 2013 the Board remanded the claim for additional development.


FINDING OF FACT

The evidence does not establish that the Veteran had PTSD or any other psychiatric disability, which was related to service, including reported stressor events therein.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Appropriate notice was provided in June 2007 prior to initial agency of original jurisdiction (AOJ) adjudication of the claim.  

The duty to assist has also been met and appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  VA and private treatment records have been obtained and associated with the claims file.  The Veteran was afforded a VA medical examination in April 2011.

The electronic claims file includes copies of many service treatment records, including many mental health treatment records from both the Keesler Air Force Base and the Seymour Johnson Air Force base.  As noted above, an April 2012 Order of the Court granted a JMR that found that VA did not adequately attempt to obtain complete service treatment records of the Veteran, to include .  The Court identified references to separate mental health clinic notes.  Pursuant to this determination the Board remanded the claim in September 2013 for attempts to be made to obtain all in-service mental health treatment records regarding the Veteran and for another VA medical opinion to be obtained if additional records were obtained.  A request was sent to the National Personnel Records Center (NPRC).  A response on a 3101 Request for Information, dated in December 2013, indicates that complete medical/dental records and entire personnel file at NPRC were requested.  The response was that "all available records were shipped to the contract scan vendor for upload into VBMS."  Additional records were associated with the claims file, but do not include mental health treatment records.  In February 2014 the appellant was notified that active duty inpatient clinical records for mental health were requested from the National Personnel Records Center and cannot be located and therefore are unavailable for review.  The appellant reported in February 2014 that she did not have any additional information pertaining to the Veteran.  As such, there has been substantial compliance with the Board's prior remand.  The Board concludes that no additional records exist, and further attempts to obtain any additional records would be futile.  

Significantly, the appellant has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Entitlement to service connection for PTSD in particular requires medical evidence diagnosing PTSD in accordance with the DSM-IV; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).

If the evidence establishes the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).

Effective July 13, 2010, the regulations governing adjudication of service connection for PTSD were liberalized, in certain circumstances, with respect to the evidentiary standard for establishing the required in-service stressor.  For cases pending before VA as of that date, the following regulation applies:

If a stressor claimed by a [V]eteran is related to the [V]eteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the [V]eteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the [V]eteran's service, the [V]eteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a [V]eteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the [V]eteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the [V]eteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304 (f)(3).

Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

In each case where service connection is sought for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit  (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992). 

The appellant seeks entitlement to service connection for a psychiatric disorder, to include PTSD.

The service personnel records show that the Veteran served in Vietnam from August 1969 through August 1970.  He served as a Material Facilities Specialist and then as a Materials Delivery Driver.  He was first stationed in Nha Trang with the 14th Supply Squadron.  Then, in December 1969, he moved to the 31st Supply Squadron in Tuy Hoa.  

The Veteran's service treatment records do not show any complaints, findings or diagnoses of psychiatric pathology.  The Veteran was seen in the mental health clinic on a number of occasions from January 1984 to March 1985.  However, no psychiatric pathology was noted.  Instead the records indicate that the Veteran was seen for a family-related problem, parenting skills education and a command directed evaluation.  On January 1987 retirement examination, psychiatric functioning was found to be normal and the Veteran did not report any psychiatric problems.  

Report of Medical History in January 1987 the Veteran denied nervous trouble, psychosis, and depression or excessive worry.

In a VA treatment note dated in February 2007 the Veteran was evaluated for PTSD.  He stated that he had wondered for five years whether he has PTSD.  He could not bring to mind any traumatic event, but when probed did refer to times during Vietnam when he witnessed serious injuries to others and when he felt his life was in danger.  He denied most PTSD symptoms.  Reexperiencing less than once per week mostly about work and life stress, no intrusive thoughts, no flashbacks.  He stated that he was a loner and often found it hard to trust people, but had a meaningful relationship with his wife and brothers.  He felt he was able to share emotionally with them.  He denied avoidance triggers and reported that he was able to watch the news on the war and things pertaining to Vietnam without problems.  He reported the need to be hyper-award of his surroundings, and reported difficulty sleeping.  He denied angry outbursts, feeling easily startled or feeling irritable and anxious.  The Veteran reported the recent stressor of the murder of his son one year prior and indicated that this was a sad time for him but that he had been able to deal with it by accepting it.  He denied intrusive thoughts about the event.  The Veteran reported social alcohol and denied drugs and tobacco.  The Veteran denied depressed mood, anhedonia, anxiety/worry, suicidal ideation, homicidal ideation, audio and video hallucination, and psychotic or manic symptoms.  The Veteran reported no psychiatric hospitalization, medications, or outpatient treatment.

The assessment indicated that the Veteran had not had an increase in symptoms recently, but for the prior five years stated he has had trouble sleeping, occasional nightmares unrelated to Vietnam trauma, and some trust difficulty with others.  The evaluator indicated that the Veteran did not at that time meet criteria for PTSD.  He also was noted to have no acute issues, as he was free of suicidal ideation, homicidal ideation, and audio and visual hallucinations and had supportive family and stable living situation.  Medical management was not indicated at that time.  It was reported that the Veteran may benefit from more education on PTSD as well as getting involved in various Vietnam or PTSD groups.  The Veteran was not diagnosed with any psychiatric disorder.   

A report dated in June 2007 indicates that the Veteran underwent a private psychiatric examination in May 2007.  The Veteran was diagnosed with chronic PTSD and chronic major depression.  It was noted that he served in the Air Force from 1968 to 1988 and he served in the Vietnam War from 1970 to 1972 as a Material Facility Specialist in Supply.  His service stressors were mortar attacks, including a direct attack to the outdoor theater with mortars, avoiding land mines, delivering parts to planes, a friend who was in the Army and was wounded, the base office suffering a direct hit and having to avoid incoming fire.  The Veteran also reported that in their Base exchange, a Vietnamese individual set off a charge in the crowd, which was very scary.  Additionally, one time when being under attack, he reached his bunker only to a find that a cobra was lying there.  

The Veteran reported that he began having nightmares in 1972.  Currently, he was having nightmares at least 2-3 times per week, waking in a panic with sweating lasting for two hours.  He also had flashbacks 4 to 5 times per week.  He had panic attacks 4 to 5 times per week, lasting at least two hours.  He averaged only three hours of sleep per night.  

He had intrusive thoughts, startled easily, was hypervigilant and could not tolerate anyone behind him.  He socialized frequently but with family only.  His recent memory was mildly impaired so that he could not remember what he read.  His working memory was 25% impaired.  

His anger, sadness, and fear came upon him without knowledge of the reason why 75% of the time, indicating that his prefrontal cortex was dysfunctional.  He heard his name called 2 to 5 times per week, heard cars drive up at his residence 2 to 5 times per week and heard noises in the house 2 to 5 times per week.  He also saw shadows moving out of the corners of his eyes 2 to 5 times per week.  All of these hallucinations and illusions occurred when no one or nothing was there.  He felt depressed 75% of the time with no energy and little interest in things.  He had crying spells 25% of the time and he angered and agitated easily.  He felt helpless at times.  

The examiner found that because of his PTSD, the Veteran was moderately compromised in his ability to sustain social relationships and was mildly compromised in his ability to sustain work relationships.  

In an October 2007 memorandum, the RO determined that information required to corroborate the stressor events described by the Veteran was insufficient to send to the US Army Joint Services Records Research Center (JSRRC) for stressor verification.  The RO noted that the Veteran reported that while serving in Vietnam from 1970 to 1972 he was subjected to mortar attacks, land mines, incoming enemy fire, the base exchange being attacked, a cobra snake in his bunker and having his friend wounded.  However, the Veteran had failed to provide the names of any reported casualties, the unit to which the casualties were assigned to or a specific two month date range for any casualty incident.  

In a March 2008 stressor statement the Veteran indicated that he served in Vietnam from August 1969 to February 1970, stationed at Nha Trang with the 14th Supply Squadron and at Tuy Hoa, with the 31st Supply Squadron.  His MOS was Material Facility Specialist.  During his tour of duty in Vietnam, he witnessed many horrific events of the war, to include death and serious injury to fellow comrades and others.  Also, while he was in Vietnam, his base came under enemy attack.  He noted that all of his treatment for PTSD was from the Goldsboro Psychiatric Clinic.  

Goldsboro psychiatric clinic records show treatment for PTSD.  The records indicate that the Veteran experienced difficulty around the anniversary of his son's death.  His son apparently died in October 2006.  A May 2007 treatment record reveals that the Veteran reported his military stressors of mortar attacks, attack with a "satcher" charge, and a cobra in a bunker.

In June 2008 another memorandum regarding verifying the Veteran's stressors was prepared indicating that the private treatment records did not mention any new and material evidence.  

A private treatment note dated in July 2008 reveals that the Veteran reported that his job was stressing him out and that he would retire in December.  He was noted to have nightmares seven times a week with nightmares about combat twice a week.

In his August 2008 Notice of Disagreement, the Veteran indicated that his childhood friend F L.M was killed in Vietnam on February 29, 1968. 

Private treatment record dated in November 2009 does not reveal an axis I diagnosis.

On April 2011 VA examination the examiner noted that he had reviewed the Veteran's medical records, claims file and DD-214.  He noted that the Veteran had received outpatient psychiatric treatment from 2007 to 2008 for PTSD and major depression.  The Veteran reported that he had last attended treatment two weeks prior; however, the examiner noted that there were no records in the claims file since July 2008.  The Veteran did not present any evidence that he was currently taking any medications and he could not name the medications he was allegedly taking.  The examiner found this inexplicable since the Veteran's memory appeared grossly intact and he was first started on medication in May 2007.  

The Veteran reported combat service in that while he was serving in Nha Trang, his base came under attack about twice per month.  The Veteran reported that his first marriage ended when his spouse passed away in 1984 and he had two kids.  His son was murdered in 2006.  He remarried in 1992 and his relationship was good.  The Veteran indicated that he had a lot of friends, males and females, but said that he was a loner meaning that he was not in any organized groups in the community but would get together with friends every weekend.  His appearance was clean, neatly groomed and casually dressed.  His psychomotor activity was unremarkable.  His speech was spontaneous, soft or whispered.  His attitude was cooperative, his affect was appropriate and his mood was good except that he kind of got nervous if he was around strangers.  His attention was intact and he denied any problems with memory.  His orientation was intact and his thought process was unremarkable.  

He wanted to improve his home and make his financial situation better.  He understood the outcome of his behavior.  His intelligence was average and his insight was intact.  He had no problem falling asleep and he stayed asleep for most of the night (6 hours and sometimes more).  He would usually wake up around 7 a.m.  Most of the time the Veteran felt rested.  He interpreted proverbs appropriately, had good impulse control and had no episodes of violence.  His remote memory and recent memory were mildly impaired and his immediate memory was normal.  He recalled 2 words in three minutes.  Cuing did not facilitate recall but he would recall the third word by recognition.  

The Veteran found combat experience particularly traumatic.  He noted that he experienced going to lunch in the mess hall when the mortars started coming in and hitting the mess hall.  After that, he got out and went back to the barracks.  He reported experiencing intense fear.  

Regarding PTSD symptoms, the Veteran said that he did not have persistent re-experiencing of the traumatic event.  He indicated that he did make efforts to avoid thoughts, feelings or conversations about the trauma.  He also endorsed an exaggerated startle response.  The disturbance did not cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  

The Veteran indicated that he did get nervous around strangers but that he was able to calm down when this happened and then he could function.  He got stressed out sometimes.  He noted that wanting to put another roof on his house and wanting to fix the roof on his house caused him stress.  The Veteran sometimes missed work; however, this was usually due to gout.  

When asked what medications, he indicated that he took three pills but he could not name them.  He described a pink capsule but when shown photos, he pointed to a pain reliever.  Regarding a white round pill, when shown photos, he identified Tylenol 3.  The Veteran was managing his financial affairs.  It was noted that post-service he worked for the state as a cook.  The Veteran was not currently employed.  Instead he had been retired since 2009 because of either age or duration of work.  The examiner noted that the Veteran met the primary stressor criteria related to PTSD due to coming under fire in Vietnam.  However, the examiner found that the Veteran did not have a psychiatric diagnosis and experienced only mild to moderate financial stressors.  

The examiner commented that no symptoms were found beyond normal reactions to situations (e.g. being uncomfortable around strangers occasionally).  The examiner also noted that the Veteran's record showed that he had last been treated in 2008 and that there was no evidence of current treatment.  During the examination there were no signs or symptoms of a diagnosable disorder.  The Veteran reported that his sleep was good, that he had friends and that he got along well with others.  His employment history was absent of disruption.  

Review of the Veteran's service treatment records showed that he attended the mental health clinic for a series of Parenting Skills Education Classes between January 1984 and 1985 in connection with a family problem, as well as a command directed evaluation for security clearance.  It was noted in February 1984 that the Veteran was cooperative with no unusual behavior noted.  His retirement examination in January 1987 indicated no psychiatric difficulties.  

It was further noted that the Veteran was examined in June 2007 at the Goldsboro Psychiatric Center and that the Veteran's son was stabbed and murdered in 2006.  The stabbing death of the son was noted in hand-written progress noted but not in the psychiatric assessment of June 2007.  The examiner found that any symptoms at that time could have certainly been explained by the son's death.  In short, the examiner found that no psychiatric diagnosis was currently present.  

A November 2011 treatment note indicates that the Veteran was treated as an inpatient from October 2011 to November 2011 for chemical dependence.  The Veteran was scheduled for continuing private care.  Another treatment note indicated that the Veteran was treated for alcohol dependence and nicotine dependence.  

The Veteran's private provider reported in September 2012 that the Veteran's use of alcohol was for self treatment for PTSD.

After reviewing all of the evidence, the Board finds that entitlement to service connection for a psychiatric disorder, to include PTSD, is not warranted.  The record contains conflicting evidence as to whether the Veteran has a current, chronic psychiatric disability, to include PTSD.  A private provider diagnosed the Veteran with PTSD and depression and noted the Veteran's reported symptoms.  The Veteran was treated by a private provider for PTSD from May 2007.  It is acknowledged that records regarding private treatment dated through November 2009 have been associated with the claims file.  In addition, a private provider indicated in a statement dated in September 2012 that the Veteran's alcohol use was for self treatment of PTSD.

However, a VA provider evaluated the Veteran in February 2007 and found that the Veteran did not have PTSD.  In addition, the evaluator indicated that the Veteran did not have any acute issues.  Upon VA examination in April 2011, the VA examining psychiatrist specifically found that the Veteran did not have any psychiatric diagnosis, noting that no symptoms were found beyond normal reactions to situations (e.g. being uncomfortable around strangers occasionally), that the Veteran's record showed that he had last been treated in 2008, that there was no evidence of current psychiatric treatment and that his employment history was absent of disruption.  In addition, the private provider notes do not consistently list an axis one diagnosis for the Veteran.

The Board finds that the findings of the April 2011 VA examiner are entitled to more evidentiary weight than the private provider's opinion.  The VA examiner specifically reviewed the Veteran's claims file in conjunction with the examination whereas there is no indication that the file was reviewed by the private examiner.  This allowed the VA examiner to have a fuller understanding of the facts of this case.  In addition, the private examiner's findings were non-specific nature.  For example, although treatment notes indicate a report of military stressors and nightmares of combat, upon examination the examiner did not provide any detail on whether the Veteran's symptoms such as nightmares and intrusive thoughts actually involved content from or related to his reported stressor events in service.  In contrast, the April 2011 VA examiner specifically found, based on his examination and the Veteran's own self-report, that the Veteran was not exhibiting any current psychiatric pathology but was instead simply exhibiting normal reactions to situations.  

It is acknowledged that the Veteran was treated as an inpatient from October to November 2011.  However, this treatment was for alcohol dependence and does not reveal any indication or diagnosis of any other psychiatric disorder.  It is further noted that the Veteran's private provider, in a statement dated in September 2012, reports that the Veteran's alcohol use was for self-treatment for PTSD.  However, this opinion is not accompanied by any rationale.  

The evidence suggests that the Veteran may have experienced some level of psychiatric disability during the period on appeal, which was diagnosed at the time as PTSD and depression.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, the preponderance of the evidence is against a finding that any such psychiatric disability experienced is related to service, to include any stressor events experienced therein.  In this regard, the May 2007 private examination did not identify any specific link between current symptoms and military service, to include any stressor event experienced therein.  Subsequent private treatment notes, although identifying reported symptoms including nightmares of combat, do not reveal any opinion associating any psychiatric disorder with the Veteran's active service, to include any stressor event experienced therein.  The April 2011 VA examiner specifically found that any symptoms the Veteran experienced during that time frame could have certainly been explained by the death of the Veteran's son.  

Also, although the Veteran alleged that he had a current psychiatric disability related to service, including stressor events incurred therein, as a layperson, with a vested interest in the existence of such a relationship, the Board attaches minimal probative weight to this allegation.  Consequently, given the greater detail and specificity of the April 2011 examiner's opinion as compared to that of the June 2007 examiner, to include the former being based on both an examination and a review of the claims file, the Board finds that the weight of the evidence is against a finding that any psychiatric disability experienced during the appeal period was related to the Veteran's military service, to include any stressor events experienced therein.  38 C.F.R. §§ 3.303, 3.304.  Accordingly, the preponderance of the evidence is against this claim and it must be denied.  


ORDER

Service connection for a psychiatric disorder, to include PTSD, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


